Citation Nr: 0728524	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  04-12 245A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD) prior to May 16, 2006, 
exclusive of the time period of the temporary, total 
hospitalization rating.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1970.

Service connection was initially established for the 
veteran's PTSD by an October 2001 rating decision, evaluated 
as 30 percent disabling, effective January 29, 20001.  The 
veteran did not disagree with either this initial rating or 
the effective date thereof.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which assigned an increased rating of 50 
percent for the service-connected PTSD, effective November 6, 
2002.  The veteran appealed, contending that a higher rating 
was warranted.  He did not disagree with the effective date 
for the assignment of this increased rating.  A subsequent 
May 2004 rating decision assigned a temporary total rating 
for the veteran's PTSD because of hospitalization, effective 
February 23, 2004, with the 50 percent rating being resumed 
effective May 1, 2004.  Thereafter, a January 2007 rating 
decision and concurrent Supplemental Statement of the Case 
assigned a 100 percent rating for the PTSD, effective May 16, 
2006.

In view of the foregoing, the Board has construed the issue 
on appeal as entitlement to a rating in excess of 50 percent 
for the veteran's service-connected PTSD prior to May 16, 
2006, exclusive of the time period of the temporary, total 
hospitalization rating.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed. 

2.  Prior to May 16, 2006, the veteran's service-connected 
PTSD was not manifested by suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
nor the inability to establish and maintain effective 
relationships.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for the 
veteran's service-connected PTSD prior to May 16, 2006, 
exclusive of the time period of the temporary, total 
hospitalization rating, are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.10, 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  Here, the veteran was provided 
with pre-adjudication notice by a November 2002 letter, which 
is clearly prior to the January 2003 rating decision that is 
the subject of this appeal.  He was also sent additional 
notice by a letter dated in April 2007.

Taken together, these letters informed the veteran of the 
evidence necessary to substantiate his current appellate 
claims, what information and evidence he must submit, what 
information and evidence will be obtained by VA, and 
indicated the need for the veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the holding in Quartuccio, supra.  
Moreover, the April 2007 letter included the specific 
information regarding disability rating(s) and effective 
date(s) mandated by the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate his claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available medical records are in 
the claims file and were reviewed by both the RO and the 
Board in connection with the veteran's claim.  The veteran 
has not indicated the existence of any relevant evidence that 
has not been obtained or requested by the RO.  As part of his 
April 2004 Substantive Appeal, he indicated that he did not 
want a Board hearing in conjunction with his appeal.  
Further, he has undergone VA arranged examinations which 
evaluated the severity of his service-connected PTSD in 
December 2002, March 2006, and December 2006.  The Board 
finds that no additional examination is required as the 
findings would pertain to the current severity of the 
veteran's PTSD; i.e., the period subsequent to the May 16, 
2006, effective date for the 100 percent rating.  
Consequently, the Board concludes that the duty to assist has 
been completed.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. at 54.

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning the higher of the 
two where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994) (consideration 
of factors wholly outside rating criteria is error as a 
matter of law); but see Mauerhan v. Principi, 16 Vet. App. 
436 (2002) (finding it appropriate to consider factors 
outside the specific rating criteria in determining level of 
occupational and social impairment); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

Diagnostic Code 9411 provides that PTSD is evaluated under 
the general rating formula used to rate psychiatric 
disabilities other than eating disorders, pursuant to 38 
C.F.R. § 4.130.  Under this formula, when a mental condition 
has been formally diagnosed, but symptoms are not severe 
enough either to interfere with occupational and social 
functioning or to require continuous medication, a 
noncompensable (zero percent) evaluation is warranted.  

Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication 
warrants a 10 percent evaluation. 

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

In addition, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126(a).  The rating agency shall 
assign an evaluation based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Id.  However, 
when evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation on the 
basis of social impairment.  38 C.F.R. § 4.126(b).


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 50 percent for his service-connected 
PTSD prior to May 16, 2006.

The Board acknowledges that the medical evidence, to include 
the December 2002 VA arranged examination, reflects that, 
during this period, the veteran's PTSD had resulted in 
depressed mood, difficulty sleeping, and short term memory 
loss.  However, these symptoms are consistent with the 
criteria for a 30 percent rating.  Similarly, his PTSD has 
resulted in flattened affect, which is consistent with the 
criteria for the current 50 percent rating.  As such, this 
symptomatology does not provide a basis for a rating in 
excess of 50 percent.

The Board also notes that the veteran denied 
suicidal/homicidal ideations at the December 2002 VA arranged 
psychiatric examination.  Similarly, the March 2006 VA 
arranged examination found that suicidal and homicidal 
ideation was absent.  Multiple treatment records during this 
period also note that there was no suicidal or homicidal 
ideation.  Accordingly, the veteran's PTSD had not resulted 
in suicidal ideation prior to May 16, 2006.

The Board notes that the December 2002 VA examination did not 
indicate the presence of any obsessional rituals.  Although 
the subsequent March 2006 VA arranged examination noted that 
obsessional rituals were present which were severe enough to 
interfere with routine activities, the veteran could not 
remember any examples.  Moreover, it is inconsistent with the 
fact that he reported that there had been no major changes in 
his daily activities since he developed his mental condition, 
nor had there been any major social function changes in that 
period.  It was also stated that, mentally, he only 
"occasionally" had some interference in performing daily 
living depending on what kind of day he was having.  
Additionally, it was found that he was able to maintain 
effective family role functioning.  

The Board further finds that the veteran's speech was not 
intermittently illogical, obscure, or irrelevant prior to May 
16, 2006.  For example, his speech was found to be of normal 
tone and meter with an average vocabulary on the December 
2002 VA arranged examination.  Thereafter, the March 2006 VA 
arranged examination found that his speech and communication 
were within normal limits.  

The Board acknowledges that the March 2006 VA arranged 
examination found the veteran to have panic attacks more than 
once per week, and that these attacks had overwhelming 
anxiety and sense of doom.  However, these attacks are 
consistent with the criteria for the 50 percent rating.  As 
already noted, the March 2006 examiner found that, mentally, 
the veteran only "occasionally" had some interference in 
performing daily living depending on what kind of day he was 
having, and that he was able to maintain effective family 
role functioning.  Thus, for the period prior to May 16, 
2006, the veteran's PTSD did not result in near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively. 

The Board also acknowledges that, prior to May 16, 2006, the 
veteran's PTSD had resulted in symptoms of anger and 
irritability.  However, both the December 2002 and March 2006 
VA arranged examinations found no evidence of suicidal or 
homicidal ideation.  Further, the December 2002 examination 
found that his impulse control was intact.  In addition, the 
March 2006 examiner found that the veteran appeared to pose 
no threat of persistent danger or injury to self or others, 
and that his behavior was appropriate.  Consequently, the 
Board concludes that the veteran's PTSD has not resulted in 
impaired impulse control with periods of violence during this 
period.

On the December 2002 VA arranged examination, the veteran was 
found to be alert and oriented to person, place, time, and 
situation.  Further, treatment records dated in August 2005 
found he was alert and oriented in all spheres; while records 
dated in September 2004, February 2005, March 2005, October 
2005 and February 2006 found that he was alert and oriented 
times 4.  Thus, his PTSD had not resulted in spatial 
disorientation prior to May 16, 2006.

The Board further finds that, prior to May 16, 2006 the 
veteran's PTSD had not resulted in the neglect of personal 
appearance and hygiene.  Granted, he was found to have fair 
to poor grooming on the December 2002 VA arranged 
examination.  However, subsequent treatment records dated in 
February and March 2005 found that he was appropriately 
groomed/dressed; while records dated in September 2004, 
October 2005, and February 2006 found he was well-groomed.  
Moreover, the March 2006 VA arranged examination found that 
his appearance and hygiene were appropriate.

Prior to May 16, 2006, the Board acknowledges that the 
veteran's PTSD had resulted in some difficulty in adapting to 
stressful circumstances, as well as occupational and social 
impairment.  However, all compensable evaluations under the 
schedular criteria include such impairment.  Therefore, the 
issue is whether the level of the veteran's occupational and 
social impairment is of such severity as to warrant a rating 
in excess of 50 percent.

Of particular importance in evaluating the veteran's level of 
occupational and social impairment during the period prior to 
May 16, 2006, are the global assessment of functioning (GAF) 
scores he was assigned, because such designations are based 
on a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).

Here, the December 2002 VA arranged examination found that 
the veteran's current GAF was 50 to 55.  Subsequent treatment 
records show GAF scores in the 40 to 60 range, while the 
March 2006 VA arranged examination assigned a GAF of 55.  

The Board observes that GAF scores ranging from 41 to 50 
reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job); while scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  See Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, Washington, DC, American 
Psychiatric Association, 1994 (DSM-IV) (which has been 
adopted by the VA in 38 C.F.R. 
§§ 4.125, 4.130).  As such, it appears that upon competent 
medical examination the veteran was found to have moderate to 
serious occupational and social impairment due to his 
service-connected PTSD.  The Board finds that this is 
consistent with the current 50 percent rating for the period 
prior to May 16, 2006.  Further, this finding is supported by 
the fact the March 2006 examiner for VA found that the 
veteran had "difficulty establishing and maintaining 
effective work/school and social relationships..." which is 
part of the criteria for the 50 percent rating.  The examiner 
did not find that the veteran's PTSD had resulted in the 
inability to establish and maintain effective relationships, 
which is required for the next higher rating of 70 percent.

In view of the foregoing, the Board finds that, prior to May 
16, 2006, the veteran did not meet or nearly approximate the 
criteria for a rating in excess of 50 percent for his 
service-connected PTSD.  Therefore, the preponderance of the 
evidence is against the claim.  As the preponderance of the 
evidence is against this claim, the benefit of the doubt 
doctrine is not for application in reaching the decision in 
the instant case.  See generally Gilbert, supra; see also 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  
Consequently, the benefit sought on appeal must be denied.

	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to a rating in excess of 50 percent for PTSD 
prior to May 16, 2006, exclusive of the time period of the 
temporary, total hospitalization rating, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


